WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for Novartis Corporation
156 West 56th Street
New York, New York 10019
Tel. (212) 237-1000 / Fax. (212) 262-1215
Attorneys Appearing: Leslie S. Barr (lbarr@windelsmarx.com)
                      Scott R. Matthews (smatthews@windelsmarx.com)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re
                                                           Chapter 7
RS OLD MILL, LLC,
                                                           Case No. 17-22218-rdd
                                    Debtor.
-------------------------------------------------------x


                            NOTICE OF WITHDRAWAL OF CLAIM 3-1


         PLEASE TAKE NOTICE that pursuant to Federal Rule of Bankruptcy Procedure 3006,

Novartis Corporation hereby withdraws Claim 3-1 filed on April 10, 2017, without prejudice.

Dated: New York, New York                   WINDELS MARX LANE & MITTENDORF, LLP
       October 25, 2019                     Attorneys for Novartis Corporation


                                            By:      /s/ Leslie S. Barr
                                                     Leslie S. Barr (lbarr@windelsmarx.com)
                                                     Scott R. Matthews (smatthews@windelsmarx.com)
                                                     156 West 56th Street
                                                     New York, New York 10019
                                                     Tel. (212) 237-1000 / Fax. (212) 262-1215




{11750040:1}
                            CERTIFICATION OF SERVICE

         I hereby certify that on October 25, 2019, registered users of the Case

Management/Electronic Case Filing System for the United States Bankruptcy Court for the

Southern District of New York (the “CM/ECF System”), designated to receive electronic notice

of events in this case through the CM/ECF System, received notice of the filing of the above

Notice of Withdrawal of Claim 3-1 in accordance with General Order No. 399 of the United

States Bankruptcy Court for the Southern District of New York and Federal Rule of Bankruptcy

Procedure 9036.

Dated: New York, New York          WINDELS MARX LANE & MITTENDORF, LLP
       October 25, 2019            Attorneys for Novartis Corporation


                                   By:    /s/ Leslie S. Barr
                                          Leslie S. Barr (lbarr@windelsmarx.com)
                                          156 West 56th Street
                                          New York, New York 10019
                                          Tel. (212) 237-1000 / Fax. (212) 262-1215




{11750040:1}                                 2
